DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed based on the guidelines found in MPEP 1214.01 and the decision rendered by the board on 08/31/2021. Further details are given below.
Applicant filed a notice of appeal on 10/09/2019 and a corresponding appeal brief on 11/29/2019. Examiner responded to the appeal brief on 04/01/2020. 

The reasons given by the board were: 
“The Examiner fails to explain how “Minamimoto’s ‘hash value for the command information’” aligns with the Specification disclosure of “portion.” As the Federal Circuit has emphasized, the broadest reasonable interpretation in light of the Specification is not whether the Specification precludes some broad reading of the claim term adopted by the Examiner. See In re Smith Int’l, Inc., 871 F.3d 1375, 1382-83 (Fed. Cir. 2017). Nor is the broadest reasonable interpretation simply one that is not inconsistent with the Specification. /d. at 1383. Rather, it is an interpretation that corresponds with what and how the inventor describes his invention in the Specification, that is, an interpretation consistent with the Specification. /d. (citing In re Suitco Surface, Inc., 603 F.3d 1255, 1259-60 (Fed. Cir. 2010)).
…
England, col. 4, Il. 18-23. As argued by Appellant (see Appeal Br. 7) the Examiner fails to explain why it would be obvious to transmit a portion of a log, as claimed, where an intact chain of public-private key pairs is required to ensure the integrity of the log.”   

Although the examiner does not necessarily agree with the reasoning given by the board in its entirety, it is the duty of the examiner to abide by the decision rendered by the board and acknowledge reversal of the examiner’s action issued on 06/14/2019. 
In further consideration of this application following the board’s decision, the examiner relies upon the guidelines set forth in MPEP 1214.01, which states: 
(i) “The examiner should never regard such a reversal as a challenge to make a new search to uncover other and better references”; 
and
(ii) “If the examiner has specific knowledge of the existence of a particular reference or references which indicate nonpatentability of any of the appealed claims as to which the examiner was reversed, he or she should submit the matter to the Technology Center (TC) Director for authorization to reopen prosecution under 37 CFR 1.198  for the purpose of entering the new rejection. See MPEP § 1002.02(c) and MPEP § 1214.07. The TC Director’s approval is placed on the action reopening prosecution”. 
In regards to (i) above, the examiner 'updated’ the original search, but did not conduct a new search in order to comply with this section of MPEP 1214.01. An 'updated’ search merely uses the same classes and text limited search as the original search conducted previously to show all patent publications that may have an earlier filing date but which were not in fact published during the earlier search. Furthermore, an additional interference and NPL search should not be seen as a new search as it is conducted in light of the guidelines given in MPEP 1302.08 and MPEP 2304.01(a). 
In regards to (ii) above, the examiner has no specific knowledge of the existence of a particular reference or reference at this time which would indicate nonpatentability of any of the appeal claims as to which the examiner was reversed. Therefore, no request is submitted to the Technology Center (TC) Director for the purpose of entering a new rejection.
Thus, the application is allowed based solemnly on the guidelines given in the MPEP following said board reversal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491